Exhibit 10.46

 

SECOND AMENDMENT TO PURCHASE AND SALE CONTRACT

            This Second Amendment to Purchase and Sale Contract (this “
Amendment”) is made as of September 4, 2009, between ANGELES INCOME PROPERTIES,
LTD. II, a California limited partnership, with an address at 4582 South Ulster
Street Parkway, Suite 1100, Denver, Colorado 80237 (“ Seller”) and LIGHTHOUSE
PROPERTY INVESTMENTS, LLC, a New Jersey limited liability company, with an
address at 2 Executive Drive, Suite 470, Fort Lee, NJ 07024 (“ Purchaser”).

W I T N E S S E T H:

            WHEREAS, Seller and Purchaser entered into a Purchase and Sale
Contract dated as of August 5, 2009 and that certain First Amendment to Purchase
and Sale Contract dated as of August 25, 2009 (collectively, the “ Contract”)
with respect to the sale of certain property known as Deer Creek Apartments
located in Middlesex County, New Jersey, as described in the Contract; and

            WHEREAS, Seller and Purchaser desire to amend the Contract on the
terms set forth herein.

            NOW, THEREFORE, in consideration of the mutual covenants herein
contained, the sum of $10.00 and other good and valuable consideration, the
mutual receipt and legal sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

1.      Capitalized Terms.     Capitalized terms used in this Amendment shall
have the meanings given to them in the Contract, except as expressly otherwise
defined herein.

2.      Right to Terminate.  Purchaser's right to terminate the Contract
pursuant to Section 3.2 thereof is hereby permanently waived, and Purchaser
shall have no further right to terminate the Contract pursuant to the terms of
said Section 3.2.  Purchaser acknowledges and agrees that (i) it has completed
its due diligence investigations of the Property and accepts the Property
(including, without limitation, the physical and financial condition of the
Property) as of the date of this Amendment in its current “as is”, “where is”
condition, “with all faults”, (ii) the Initial Deposit currently being held by
Escrow Agent is non-refundable (except as otherwise provided for in the
Contract) and (iii) Purchaser’s obligation to purchase the Property shall be
conditional only as provided in Section 8.1 of the Contract.

3.      Closing Credit.  At the Closing, Purchaser shall receive a credit
against the Purchase Price in the amount of $750,000 in connection with certain
capital improvements and repairs to the Property.

4.      Loan Assumption Application Submittal Deadline.  The first sentence of
Section 4.7.5 is hereby deleted and replaced as follows: “Purchaser further
acknowledges that the Assumed Loan Documents require the satisfaction by
Purchaser of certain requirements as set forth therein to allow for the Loan
Assumption and Release.  Accordingly, Purchaser, at its sole cost and expense
and on or prior to September 9, 2009 (the “Loan Assumption Application Submittal
Deadline”), shall satisfy the requirements set forth in the Assumed Loan
Documents to allow for the Loan Assumption and Release, including, without
limitation, submitting a substantially complete application to each of the
Lenders for assumption of the Loans together with all documents and information
required in connection therewith (collectively, the “ Loan Assumption
Application”).”

5.      Prepayment of Loan. The following is hereby added as Section 4.7.11:

4.7.11        Notwithstanding anything contained in this Contract to the
contrary, if Purchaser receives notice from Lenders that Lenders (a) shall not
permit the Principal Paydown Amount to apply to, and to reduce, the outstanding
principal balance of the First Mortgage only (and not the Second Mortgage or the
Third Mortgage) or (b) shall not recalculate the required monthly payments under
the First Mortgage taking into account the partial prepayment of the First
Mortgage in the Principal Paydown Amount (thus reducing the monthly payments due
under the First Mortgage), then Purchaser shall have the right to terminate this
Contract by notice to Seller, which notice must be given no later than ten (10)
days after Purchaser receives notice from Lenders of (a) or (b) above.  If
Purchaser timely elects to terminate this Contract pursuant to the terms of this
Section 4.7.11, then the Deposit shall be promptly returned to Purchaser and
this Contract shall be of no further force or effect, except for the Survival
Provisions.

6.      Prepayment Penalty.  Section 4.7.4 of the Contract is hereby deleted and
replaced with the following:



4.7.4          IF, IN CONNECTION WITH ANY REQUIRED PARTIAL PREPAYMENT OF THE
LOANS, A PREPAYMENT PENALTY OR PREMIUM (INCLUDING ANY YIELD MAINTENANCE PREMIUM)
IS DUE TO ONE OR MORE OF THE LENDER(S) (THE " PREPAYMENT PENALTY"), THEN
PURCHASER SHALL PROMPTLY NOTIFY SELLER OF THE AMOUNT OF THE PREPAYMENT PENALTY. 

                  4.7.4.1 IF THE PREPAYMENT PENALTY IS EQUAL TO OR LESS THAN
$350,000, THEN AT CLOSING (A) PURCHASER SHALL PAY THE FIRST $250,000 OF THE
PREPAYMENT PENALTY (I.E., $1 TO $250,000) AND (B) SELLER SHALL PAY THE NEXT
$100,000 OF THE PREPAYMENT PENALTY (I.E., $250,001 TO $350,000).  IF NOT
OBTAINED BY PURCHASER IN CONNECTION WITH THE LOAN ASSUMPTION AND RELEASE, THEN
SELLER SHALL PROVIDE PURCHASER WITH SELLER’S GOOD FAITH ESTIMATE OF THE
PREPAYMENT PENALTY NOT LATER THAN FIFTEEN (15) DAYS PRIOR TO THE CLOSING DATE.

                  4.7.4.2 IF THE PREPAYMENT PENALTY EXCEEDS $350,000, THEN
WITHIN TEN (10) DAYS AFTER PURCHASER NOTIFIES SELLER OF THE AMOUNT OF THE
PREPAYMENT PENALTY, SELLER SHALL NOTIFY PURCHASER AS TO WHETHER OR NOT SELLER
AGREES TO PAY THAT PORTION OF THE PREPAYMENT PENALTY THAT EXCEEDS $350,000 ("
SELLER'S PREPAYMENT PENALTY NOTICE").  IF, IN SELLER'S PREPAYMENT PENALTY
NOTICE, SELLER AGREES TO PAY THE PORTION OF THE PREPAYMENT PENALTY THAT EXCEEDS
$350,000, THEN AT CLOSING SELLER SHALL PAY (IN ADDITION TO THE SUMS PAYABLE BY
SELLER UNDER SECTION 4.7.2.2 ABOVE) THE PORTION OF THE PREPAYMENT PENALTY THAT
EXCEEDS $350,000.  IF, IN SELLER'S PREPAYMENT PENALTY NOTICE, SELLER DOES NOT
AGREE TO PAY THE PORTION OF THE PREPAYMENT PENALTY THAT EXCEEDS $350,000, THEN
PURCHASER SHALL DELIVER A WRITTEN NOTICE TO SELLER (" PURCHASER'S PREPAYMENT
PENALTY NOTICE") WITHIN 10 DAYS AFTER RECEIPT OF SELLER'S PREPAYMENT PENALTY
NOTICE, WHEREBY PURCHASER SHALL EITHER (A) AGREE TO PAY THAT PORTION OF THE
PREPAYMENT PENALTY THAT EXCEEDS $350,000 OR (B) TERMINATE THIS CONTRACT.   IF,
IN PURCHASER'S PREPAYMENT PENALTY NOTICE, PURCHASER AGREES TO PAY THE PORTION OF
THE PREPAYMENT PENALTY THAT EXCEEDS $350,000, THEN AT CLOSING PURCHASER SHALL
PAY (IN ADDITION TO THE SUMS PAYABLE BY PURCHASER UNDER SECTION 4.7.2.2 ABOVE)
THE PORTION OF THE PREPAYMENT PENALTY THAT EXCEEDS $350,000.  IF, IN PURCHASER'S
PREPAYMENT PENALTY NOTICE, PURCHASER ELECTS TO TERMINATE THIS CONTRACT, THEN THE
DEPOSIT SHALL BE PROMPTLY RETURNED TO PURCHASER AND THIS CONTRACT SHALL BE OF NO
FURTHER FORCE OR EFFECT, EXCEPT FOR THE SURVIVAL PROVISIONS.

7.      Miscellaneous.           This Amendment may be executed in counterparts,
each of which shall be deemed an original and all of which, when taken together,
shall constitute a single instrument and may be delivered by facsimile
transmission, and any such facsimile transmitted Amendment shall have the same
force and effect, and be as binding, as if original signatures had been
delivered.  As modified hereby, all the terms of the Contract are hereby
ratified and confirmed and shall continue in full force and effect.


            IN WITNESS WHEREOF, the parties hereto have executed this Amendment
as of the date and year hereinabove written.

 

Seller:

 

ANGELES INCOME PROPERTIES, LTD. II, a California limited partnership

 

By:       ANGELES REALTY CORPORATION II, a California corporation, its managing
general partner

 

By:  /s/Trent A. Johnson

Name:  Trent A. Johnson

Title:  Vice President

Purchaser:

LIGHTHOUSE PROPERTY INVESTMENTS, LLC, a New Jersey limited liability company

By:  /s/Meyer Orbach
Name:  Meyer Orbach
Title:  Managing Member